DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim are directed towards an imaging device, method and head-mounted display (HMD). The closest prior art is to Perez et al., (U.S. Pub. No. 2013/0050432 A1), Muhammed et al., (U.S. Pub. No. 2008/0123097 A1) and Pacala et al., (U.S. Pub. No. 2017/0289524 A1). Perez is directed towards enhancing the user experience of a user wearing a see-through, near-eye argument reality display device. Muhammed is directed towards a system comprising an arrangement and a method for the production of spectral-information-rich multi-band image and also multi-hyperspectral images, or production of spectra-information-rich signals in general. Pacala is directed towards an optical system for collecting distance information within a field. The optical system may include lens that collimate photons passed by an aperture, optical filters that reject normally incident light outside the operating wavelength, and pixels, that detect incident photons. However, when considering the teachings of Perez, Pacala and Muhammed either singularly or in combination fails to explicitly anticipate or render obvious imaging device, method and head-mounted display (HMD) as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486